Case 7:21-cv-05552-CS Document 1-2 Filed 06/24/21 Page 1 of 13




    Exhibit B
          Case7:20-cv-01332-PMH
          Case 7:21-cv-05552-CS Document
                                 Document1-2
                                          36 Filed
                                             Filed06/24/21
                                                   06/24/20 Page
                                                            Page21of
                                                                  of13
                                                                     12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
DANA STEPHENSON

                                   Plaintiff,
                                                                      Civil Action No.: 20-cv-01332
                 -against-

EXCLUSIVE MOTOR-SPORTS LLC, EXCLUSIVE                                 ANSWER TO AMENDED
MOTOR SPORTS & COLLISION CENTER LLC,                                  COMPLAINT
EXCLUSIVE MOTOR CARS LLC and
BETHPAGE FEDERAL CREDIT UNION,

                                    Defendants.
------------------------------------------------------------------X


        Defendants, Exclusive Motor-Sports LLC, Exclusive Motor Sports & Collision Center

LLC, Exclusive Motor Cars LLC (hereinafter, “the Exclusive Motors” defendants”), by their

attorneys, Ostrer & Associates, P.C., as and for their Answer to the Amended Complaint filed

herein, asserts as follows:

                                                 Introduction

        1.       Deny so much of the allegations stated or contained in ¶ 1 of the Amended

Complaint as alleges that the Exclusive Motors defendants altered or forged a loan agreement or

engaged in any conduct in violation of, or is liable to plaintiff under any statute or law, and

otherwise neither admit nor deny the allegations stated or contained in ¶ 1 of the Amended

Complaint as they merely purport to summarize the claims asserted against the defendants.

                                                     Parties

        2.       Deny having knowledge or information sufficient to form a belief as the truth or

falsity of the allegations stated or contained in in paragraphs 2 and 6 of the Amended Complaint.
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page32of
                                                                 of13
                                                                    12



        3.     Deny the allegations stated or contained in paragraph 3 of the Amended Complaint,

except admit that Exclusive Motor-Sports LLC is a New York Limited Liability Company

organized in the State of New York with offices at 279 Route 32, Central Valley, New York.

        4.     Deny the allegations stated or contained in paragraph 4 of the Amended Complaint,

except admit that Exclusive Motor Sports & Collision Center LLC is a New York Limited Liability

Company organized in the State of New York with offices at 279 Route 32, Central Valley, New

York.

        5.     Deny the allegations stated or contained in in paragraph 5 of the Amended

Complaint, except admit that Exclusive Motor Cars LLC is a New York Limited Liability

Company organized in the State of New York with offices at 279 Route 32, Central Valley, New

York.

                                      Jurisdiction and Venue

        6.     Deny having knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations stated or contained in ¶s 7, 8, 9, 10, 11 and 12 of the Amended

Complaint and refer all questions of law to the Court.

                                               Facts

        7.     Deny having knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations stated or contained in ¶13 of the Amended Complaint, except admit, upon

information and belief, that Plaintiff visited Defendant’s premises on multiple occasions.

        8.     Deny the allegations stated or contained in ¶ 14 of the Amended Complaint except

admits that Exclusive Motors sells cars.




                                                 2
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page43of
                                                                 of13
                                                                    12



       9.      Deny the allegations stated or contained in ¶s 15, 16, 17, 18, 25, 26 and 46 of the

Amended Complaint.

       10.     Admit so much of ¶ 19 of the Amended Complaint as alleges the plaintiff signed a

contract as Buyer setting forth the purchase price of the vehicle, and otherwise refer the Court to

the contract as the best evidence of the contents and substance thereof.

       11.     Deny the allegations contained in paragraphs 20 and 21 of the Amended Complaint,

except admit that Plaintiff signed loan documents.

       12.     Deny the allegations stated or contained in paragraph 22 of the Amended

Complaint, except admit that plaintiff was provided with a copy of the contract.

       13.     Deny allegations stated or contained in paragraphs 23 and 24 of the Amended

Complaint, except admit that Plaintiff was denied the loan.

       14.     Deny having knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations contained in ¶ 27 of the Amended Complaint, except admit, upon

information and belief, that Mid-Hudson Valley Federal Credit Union denied Plaintiff’s loan

application.

       15.     Deny the allegations stated or contained in paragraph 28, except admit that

documents were forwarded to BFCU after execution by Plaintiff.

       16.     Deny having knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations stated or contained in ¶s 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40,

41, 42, 43, 44 and 45 of the Amended Complaint.




                                                  3
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page54of
                                                                 of13
                                                                    12



       17.     Deny the allegations as stated in ¶ 47 of the Amended Complaint, except admit

that an indictment was handed down against Saaed Moslem, and refer the Court to the indictment

as the best evidence of its substance and contents.

                                        Answering Count I

       18.     Answering ¶ 48 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 17 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       19.     Deny the allegations as stated in ¶s 49 and 50 of the Amended Complaint and refer

all questions of law to the Court.

       20.     Deny the allegations stated or contained in ¶ 51 of the Amended Complaint.

       21.     Deny having knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations stated or contained in ¶ 52 of the Amended Complaint.

                                       Answering Count II

       22.     Answering ¶ 53 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 21 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       23.     Deny the allegations stated or contained in ¶s 54 through 58 of the Amended

Complaint.

                                       Answering Count III

       24.     Answering ¶ 59 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 23 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.


                                                  4
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page65of
                                                                 of13
                                                                    12



       25.     Deny having knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations stated or contained in ¶s 60 through 67 of the Amended Complaint,

except deny so much of ¶ 65 as alleges that Exclusive Motors has a history of bank fraud.

                                      Answering County IV

       26.     Answering ¶ 68 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 25 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       27.     Deny the allegations stated or contained in ¶s 69 through 72 of the Amended

Complaint.

                                       Answering Count V

       28.     Answering ¶ 73 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 19 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       29.     Deny the allegations stated or contained in ¶ 74 of the Amended Complaint.

                                      Answering County VI

       30.     Answering ¶ 75 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 29 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       31.     Deny the allegations stated or contained in ¶s 76 through 83 of the Amended

Complaint.




                                                  5
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page76of
                                                                 of13
                                                                    12



                                      Answering County VII

       32.     Answering ¶ 84 of the Amended Complaint, Defendants repeat, reiterate and

reallege each and every response to the allegations contained in ¶s 1 through 31 of this Answer,

inclusive, with the same force and effect as if more fully set forth herein.

       33.     Neither admit nor deny the allegations as stated or contained in ¶ 85 of the Amended

Complaint, as they purport to state conclusions of law, not fact, and refer the Court to the

referenced statute as the best evidence of its substance and content. To the extent the allegations

are construed to assert facts, they are denied.

       34.     Deny the allegations stated or contained in ¶s 86, 87, 88, 89, 90 and 91 of the

Amended Complaint.

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       35.     The Amended Complaint should be dismissed because it fails to state a claim

upon which relief can be granted.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       36.     Any injuries and/or damages which may have been sustained by the plaintiff at

the time and place set forth in the complaint were caused, in whole or in part, by reason of the

plaintiffs’ own culpable conduct and any judgement or verdict against the Defendants should be

reduced accordingly.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE

       37.     If Plaintiffs sustained any injury or damages as alleged in the Complaint, the

answering Defendants are entitled to contribution from any person responsible for said injuries

or damages.


                                                  6
         Case7:20-cv-01332-PMH
         Case 7:21-cv-05552-CS Document
                                Document1-2
                                         36 Filed
                                            Filed06/24/21
                                                  06/24/20 Page
                                                           Page87of
                                                                 of13
                                                                    12



                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

38.    Plaintiff has failed to mitigate her damages, if any.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

39.    Any injuries and/or damages which may have been sustained by the plaintiff at the time

and place set forth in the complaint were caused, in whole or in part, by the acts or omissions of

third parties not under the Defendants’ control and as a result Plaintiff’s claims are barred and/or

any damages arising out of Plaintiff’s claims should be reduced accordingly.

                       AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

40.    Any injuries and/or damages which may have been sustained by the plaintiffs at the time

and place set forth in the complaint were caused, in whole or in part, by independent or intervening

causes over which Defendants had no control.

                       AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

41.    Plaintiff’s claims are barred by the doctrine of unclean hands.

                       AS AND FOR A EIGHTH AFFIRMATIVE DEFENSE


42.    Plaintiff may not assert a claim under 15 U.S.C. § 1681m as there is no private right of

action for violations of section 1681m that occurred after December 1, 2004 and Count II of the

Complaint must be dismissed.

                       AS AND FOR AN NINTH AFFIRMATIVE DEFENSE


43.    Count VII of the Amended Complaint must be dismissed because the alleged conduct did

not have had a broad impact on consumers at large.




                                                 7
           Case7:20-cv-01332-PMH
           Case 7:21-cv-05552-CS Document
                                  Document1-2
                                           36 Filed
                                              Filed06/24/21
                                                    06/24/20 Page
                                                             Page98of
                                                                   of13
                                                                      12



  AS AND FOR A TENTH AFFIRMATIVE DEFENSE AND FIRST COUNTERCLAIM

44.     Defendants repeat, reiterate and reallege each and every response to the allegations

contained in ¶s 1 through 43 of this Answer, inclusive, with the same force and effect as if more

fully set forth herein.

45.     Plaintiff applied for credit through defendants in order to purchase and obtain title to the

subject car.

46.     Defendants asked Plaintiff to produce evidence of employment and income for the years

2017 and 2018 to apply for credit on her behalf.

47.     Plaintiff falsely represented to Defendants her income and employment for the year 2017.

48.     Plaintiff knew that she did not have, and that she could she produce documentation of

employment and income for 2017.

49.     Plaintiff made those misrepresentations in order to induce Defendants to sell her the

subject vehicle.

50.     In reliance on plaintiff’s false representations as to her employment and income, defendants

applied for credit on behalf of Plaintiff.

51.     Defendants reasonably relied on plaintiff’s false representations as to her employment and

income and was thereby induced by Plaintiff to allow Plaintiff to take possession of the vehicle

before obtaining credit approval and before plaintiff paid for the vehicle.

52.     As a result of her false representations to Defendants, Plaintiff took possession of the

automobile before obtaining a loan to pay for the automobile and before obtaining title to the

vehicle.




                                                   8
        Case
        Case 7:21-cv-05552-CS
             7:20-cv-01332-PMHDocument
                               Document1-2
                                         36 Filed
                                             Filed06/24/21
                                                   06/24/20 Page
                                                             Page10 of 12
                                                                  9 of 13




53.    Upon information and belief, Plaintiff represented to her automobile liability insurance

carrier that she was the owner of the automobile.

54.    Plaintiff represented to her insurance company that Bethpage Federal Credit Union was a

secured party in connection with said insurance.

55.    Plaintiff owed Defendants a duty of care to maintain the vehicle in good condition and

repair while it was in her possession and under her control and before she took title to the vehicle.

56.    Upon information and belief, Plaintiff, or persons whom she authorized to operate

her motor vehicle, were involved in an accident thereby damaging the motor vehicle.

57.    Plaintiff submitted a claim to her insurance company attesting to the fact that she

was the party in interest in connection with the loss and seeking reimbursement for repairs to the

automobile.

58.    Plaintiff authorized repairs be made to the automobile.

59.    Plaintiff, or persons authorized by Plaintiff, used the motor vehicle subsequent

to receiving possession of same and drove the motor vehicle for approximately 5,000 miles or

more prior to the accident.

60.    Plaintiff caused permanent damage to the motor vehicle, thereby depreciating its

value and informed Defendants that she was not going to pay for the automobile and that they

could retrieve the automobile from the repair shop where she had taken it to be repaired.

61.    As a result of the foregoing, the value of the automobile when it was retrieved by

defendants had depreciated by $10,000.00.

62.    As a result of the foregoing, defendants have been damaged in the amount of $10,000.00.




                                                   9
        Case7:20-cv-01332-PMH
        Case 7:21-cv-05552-CS Document
                               Document1-2
                                        36 Filed
                                           Filed06/24/21
                                                 06/24/20 Page
                                                          Page11
                                                               10of
                                                                 of13
                                                                    12



        AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE AND SECOND
                            COUNTERCLAIM

63.     Defendants repeat, reiterate and reallege each and every response to the allegations

contained in ¶s 1 through 62 of this Answer, inclusive, with the same force and effect as if more

fully set forth herein.

64.     As a result of the foregoing an express and/or implied contract was created between

plaintiff and defendants.

65.     Pursuant to the contract, Defendants allowed plaintiff to take possession of the motor

vehicle while her loan application was pending.

66.     Pursuant to the contract, plaintiff was to return the vehicle to Defendants in the same

condition as when she took possession of it if she did not obtain financing or otherwise pay for

the vehicle.

67.     Plaintiff breached the implied contract by returning the vehicle to defendants in a

damaged condition.

68.     As a result of the foregoing, Defendants are entitled to recover of plaintiff the difference

between the fair market value of the vehicle when plaintiff took possession of it and when it was

returned.

69.     As a result of the foregoing, defendants have been damaged in the amount of $10,000.00.

            AS AND FOR AN TWELFTH AFFIRMATIVE DEFENSE AND THIRD
                               COUNTERCLAIM

70.     Defendants repeat, reiterate and reallege each and every response to the allegations

contained in ¶s 1 through 69 of this Answer, inclusive, with the same force and effect as if more

fully set forth herein.


                                                 10
           Case7:20-cv-01332-PMH
           Case 7:21-cv-05552-CS Document
                                  Document1-2
                                           36 Filed
                                              Filed06/24/21
                                                    06/24/20 Page
                                                             Page12
                                                                  11of
                                                                    of13
                                                                       12



   71.     Plaintiff had possession and use of the automobile from approximately February 16, 2019

   through May 6, 2016.

   72.     The rental or lease value of the vehicle is $600.00 per month, no part of which was paid

   by plaintiff.

   73.     As a result of the foregoing, plaintiff has been unjustly enriched at defendants’ expense.

   74.     As a result of the foregoing, defendants are entitled to the rental or lease value of the

   vehicle in the amount of $1,800.00.

           WHEREFORE, defendants, Exclusive Motor-Sports LLC, Exclusive Motor Sports &

   Collision Center LLC, Exclusive Motor Cars LLC, hereby demands judgment as follows:

           1.       Dismissing the Amended Complaint and every cause of action set forth therein in
           its entirety;
           2.       In favor of defendants in the amount of $10,000.00 plus interest on defendants’ first
           counterclaim;
           3.       In favor of defendants in the amount of $10,000.00 plus interest on defendants’
           second counterclaim;
           4.       In favor of defendants in the amount of $1,800.00 on defendants’ third
           counterclaim;
           5.       For the costs, attorneys’ fees and disbursements of this action; and
           6.       For such other and further relief as this court may deem just and proper.

   Dated: Chester, New York
          June 24, 2020
                                          Yours, etc.


                                          /s/ David L. Darwin _________________
                                          David L. Darwin
                                          Ostrer & Associates, P.C.
                                          Attorneys for Defendants, Exclusive Motor-Sports
                                          LLC, Exclusive Motor Sports & Collision
                                          Center LLC, Exclusive Motor Cars LLC
                                          111 Main Street, P.O. Box 509
                                          Chester, New York 10918
                                          (845) 469-7577
TO: All counsel of record via E-file

                                                     11
Case7:20-cv-01332-PMH
Case 7:21-cv-05552-CS Document
                       Document1-2
                                36 Filed
                                   Filed06/24/21
                                         06/24/20 Page
                                                  Page13
                                                       12of
                                                         of13
                                                            12




                              12
